—Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered June 26, 1998, as amended September 22, 1998, convicting defendant, after a jury trial, of attempted murder in the second degree (two counts), assault in the first degree (two counts), criminal possession of a weapon in the second and third degrees, and aggravated criminal contempt, and sentencing him to an aggregate term of 25 to 50 years, unanimously affirmed.
Defendant’s motion to suppress evidence was properly denied. Having arrived at the scene in immediate response to a radio message that two people had been shot, officers came upon an identified witness who said he just had heard shots and had seen a man running away. The officers took the witness into their patrol car and, after proceeding to a street two blocks from the scene upon the information of a second witness who flagged them down after seeing defendant run past, the first witness identified defendant as he was walking on the sidewalk ahead of the police vehicle. Once the patrol car drove up next to him, defendant turned around and began to walk in the opposite direction. While each of defendant’s actions, standing alone, may have had an innocent explanation, the confluence of factors, including his confirmed identity as the person who fled from the scene of the shooting and his evasive action upon the officers’ arrival, provided reasonable suspicion justifying the stop and brief detention of defendant (see, People v Mendez, 255 AD2d 128, lv denied 93 NY2d 876; People v Paul, 240 AD2d 168, lv denied 90 NY2d 909; People v Gill, 223 AD2d 447, lv denied 87 NY2d 1019). Therefore, the motion to suppress the identification of defendant by one of the shooting *152victims at a showup minutes later and defendant’s subsequent statements was properly denied.
We have considered and rejected defendant’s remaining claims. Concur — Sullivan, P. J., Mazzarelli, Ellerin, Lerner and Buckley, JJ.